Citation Nr: 1341681	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  05-32 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating on an extraschedular basis for osteochondrosis of the thoracolumbar spine, evaluated schedularly as 20 percent disabling prior to July 19, 2005, and 40 percent disabling on and after July 19, 2005.  

2.  Entitlement to an initial schedular and/or extraschedular rating in excess of 30 percent for a depressive disorder associated with osteochondrosis of the thoracolumbar spine on and after August 11, 2004.  

3.  Entitlement to a permanent and total disability rating for pension purposes for the period prior to July 19, 2005.  

4.  Entitlement to a permanent and total disability rating for pension purposes for the period on and after July 19, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.   

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

By its decision of April 2009, the Board, in pertinent part, denied entitlement to a schedular evaluation in excess of 20 percent for osteochondrosis of the thoracolumbar spine prior to July 2005, but granted a 40 percent schedular evaluation therefor as of July 19, 2005.  The Board then remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, the issue of entitlement to an extraschedular evaluation for osteochondrosis of the thoracolumbar spine for the entirety of the period relating to his August 2004 claim for increase.  In addition, the Board remanded the question of the Veteran's entitlement to an initial schedular and extraschedular rating in excess of 30 percent for a depressive disorder for the period on and after August 11, 2004, as well as entitlement to a permanent and total disability rating for pension purposes.  

On remand, the RO by its rating decision of May 2010 determined, in pertinent part, that the Veteran was entitled to a total disability rating for compensation based on individual unemployability (TDIU) as of July 19, 2005, and later concluded that, inasmuch as the greater benefit was granted thereby, their May 2010 action rendered moot the question of the Veteran's pension entitlement.  

The Veteran's representative in his November 2013 brief specifically waives RO consideration of any additional evidence made a part of the record since entry of the most recent supplemental statement of the case in October 2011.  

The first three issues identified on the title page of this document are addressed in the REMAND portion of this document that follows and that remand is to the RO via the AMC.  


FINDING OF FACT

Action of the RO in May 2010 in granting TDIU entitlement as of July 19, 2005, renders moot the issue on appeal involving entitlement of the Veteran to a permanent and total disability rating for pension purposes solely for the period on and after July 19, 2005, on the basis that the pension benefit is the lesser of the two.  


CONCLUSION OF LAW

No justiciable issue remains with respect to the appellate issue of the Veteran's entitlement to a permanent and total disability rating for pension purposes on and after July 19, 2005, and, to that extent, it is beyond the Board's appellate jurisdiction.  38 U.S.C.A. § 7105(b)(2) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, RO action in May 2010 determined that the Veteran was entitled to a TDIU, effective from July 19, 2005.  Given that only one total rating may be assigned for a single period, be it compensation or pension, and inasmuch as the compensation benefit is in excess of total rating for pension purposes, no justiciable issue remains with respect to the Veteran's pension entitlement on and after July 19, 2005.  To that extent, the Board does not have jurisdiction to review the appeal relating thereto and that portion of the appeal must therefore be dismissed.


ORDER

The issue of entitlement to a permanent and total disability rating for pension purposes for the period on and after July 19, 2005, is dismissed.  


REMAND

On remand, the AMC declined to process this appeal and dispatched the case to the RO for compliance with the Board's April 2009 directives, which included the conduct of VA psychiatric examination, referral of the claims for ratings for depression and a back disorder for extraschedular consideration, and readjudication of all of the claims at issue inclusive of the pension matter.  On remand, a VA psychiatric evaluation was performed in December 2010, but no referral of either rating claim was undertaken for extraschedular consideration, nor was the Veteran's nonservice-connected pension entitlement adjudicated for the period prior to July 19, 2005.  

The Veteran through his representative argues that the RO has failed to comply with the remand directives and requests remand of this portion of the appeal for corrective actions, citing Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board concurs that this case must be remanded for Stegall violations.  

In addition, and despite the waiver submitted, RO consideration of the additional evidence received by the RO, including a CAPRI entry made electronically in August 2013 for the addition of VA treatment records, is required, followed by issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  Additionally, while the case remained in remand status, RO adjudicators determined that potentially pertinent records from the Social Security Administration (SSA) were in existence and while there is an indication that such records were obtained and made a part of the claims folder, review of the actual and virtual file fails to identify those records.  Remand for further actions to ensure that VA has satisfied its duty to assist by obtaining for review all pertinent SSA records is deemed necessary.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder all pertinent VA treatment records not already on file.  

2.  Obtain for inclusion in the claims folder all pertinent SSA records.  

3.  Determine the Veteran's entitlement to a permanent and total disability rating for pension purposes for the period prior to July 19, 2005.  

4.  Refer the claims for increased ratings for a depressive disorder and osteochondrosis of the thoracolumbar spine to the Under Secretary for benefits or the Director of the Compensation and Pension Service pursuant to the provisions of 3.321(b) for consideration of whether extraschedular ratings are warranted for the pertinent periods.  

5.  Lastly, readjudicate the issues on appeal and if any benefit sought continues to be denied, furnish the Veteran a supplemental statement of the case and afford him a reasonable period for a response, prior to returning the case to the Board for further review.  

No action by the appellant is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


